Citation Nr: 1447102	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to service connection for chronic cervical strain disorder.

3.  Entitlement to service connection for a anthracosis of the lungs.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1976 and again from March 1978 to February 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 1998 (low back, neck, and right knee) and an April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before the Board in October 2012 and the transcript is of record.

The case was brought before the Board in February 2013, at which time it was explained that the prior October 1998 rating decision, which in pertinent part denied entitlement to service connection for back, neck, and right knee disorders, must be reconsidered anew in light of subsequently received service treatment records relevant to the claims on appeal here.  See 38 C.F.R. § 3.159(c) (2013).  Those claims along with the lung disorder and bilateral hip disorders claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for a right knee disorder and bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran developed degenerative arthritis of the thoracolumbar spine within one year of service manifested by chronic pain.

2.  The evidence is in equipoise regarding the relationship between the Veteran's chronic cervical strain and his military service.

3.  The evidence is in equipoise regarding the relationship between the Veteran's anthracosis of the lungs and his military service


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the thoracolumbar spine have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2013).

2.  The criteria for service connection for chronic cervical strain have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for anthracosis of the lungs have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision here, any defect as to notice or assistance is considered non-prejudicial.

Service Connection

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Veteran contends his cervical and lumbar spine conditions are related to two in-service injuries.  Specifically, in 1990 while stationed in Saudi Arabia construction chains weighing over 80 pounds fell on the Veteran's head causing traumatic brain injury and injury to his cervical spine.  In May 1994, the Veteran was in a motor vehicle accident (MVA), which caused injury to his mid- and low back.  He further contends he has a lung condition as a result of a 20 year military career working in construction mechanics, exposing him to dust, asbestos, and other chemicals.  He further reports being stationed in Southwest Asia exposing him to unknown chemicals.

The Veteran's personnel records confirm his service overseas in Southwest Asia as a construction mechanic.  The Veteran's service treatment records confirm the Veteran's reported head injury and MVA.  His lengthy military career included a significant amount of entries where the Veteran sought treatment for neck pain and low back pain following these respective injuries.  X-rays taken throughout his military career were negative, and the Veteran was merely diagnosed with muscle strain, cervical strain, mechanical back pain, and chronic low back pain.  On his October 1997 separation examination, however, he noted chronic back pain (to include "the top" of his spine).  The examiner did not diagnose the Veteran with a specific spine disorder at the time, but noted chronic back pain since the 1994 MVA.  

Service treatment records similarly confirm the Veteran's MOS and exposure to asbestos, dust, coal, metal fumes, sand, and other chemicals working as a construction mechanic.  Respiratory questionnaires taken at the time, for example in October 1991, indicated no chest complaints at the time and no significant chest findings.  The Veteran was not diagnosed with any lung abnormalities at the time of his October 1997 separation examination. 

The Veteran claims he suffered with chronic neck and back pain since the in-service injuries.  Similarly, he believes his lung problems began shortly after returning from Southwest Asia.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  For example, the Court has held that where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In consideration of these claims, due consideration is given to the Veteran's lay description of in-service and post-service symptoms along with the remaining evidence of record.

Thoracolumbar and Cervical Spine Disorders

Again, the Veteran contends he has chronic neck and spine disorders as a result of in-service injuries.

Post-service medical records indicate diagnoses of cervical strain, lumbar strain and mild degenerative arthritis of the thoracic spine, confirmed by x-ray.  

The Veteran was first afforded a VA examination in May 1998, a mere three months after separation from service, where he complained of chronic low back and neck pain since in-service injuries, to include the 1990 head injury, and the May 1994 MVA.  X-rays at that time revealed "minimal anterior wedging of T11 and T12," which was noted as appearing "old" rather than recent, minimal anterior wedging of L1, and very minimal degenerative changes of the lumbar spine.  X-rays of the neck revealed a "straightening of the lower portion of the normal lordotic cervical curvature." Since that time, the Veteran reports ongoing, chronic low back and neck pain.

The Veteran was afforded a VA examination in December 2011 where the examination was essentially within normal limits.  The matter was remanded because the 2011 VA examiner did not reconcile the findings with the May 1998 VA examination showing abnormalities of the back and neck, to include degenerative changes of the lumbar spine.  
An additional VA examination was provided to the Veteran in April 2013 where arthritis of the thoracic spine was confirmed by x-ray.  The examiner also diagnosed the Veteran with chronic lumbar and cervical strain.  The examiner did not find the diagnoses at least as likely as not related to service because his service treatment records did not confirm any chronic disorder on separation.  While the examiner did  note the Veteran's complaints of back pain found on the October 1997 separation examination, the examiner did not reconcile the opinion with the fact that a May 1998 VA examiner did diagnose the Veteran with chronic thoracolumbar and cervical spine disorders a mere three months after separation.  Indeed, no detailed rationale was provided by the examiner for any opinion rendered.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disorders, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such chronic disorders shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the Veteran was found to have degenerative changes of the lumbar spine as early as May 1998, a mere three months after service.  At that time, he complained of chronic pain since the May 1994 MVA.  A compensable rating is warranted for degenerative arthritis, confirmed by x-ray, producing some amount of limited motion, to include functional loss due to pain.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003. In light of the medical evidence here and the Veteran's description of chronic back pain since the May 1994 MVA, the Board concludes service connection for a low back disorder is warranted as a matter of presumption.  38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the cervical spine, the Board finds the evidence, at the very least, in relative equipoise.  While there are negative medical opinions in this case, the Board finds them inadequate in that neither the 2011 examiner nor 2013 examiner provided a rationale for dismissing the Veteran's lay statements of continuous neck pain since service, especially in light of the service treatment records confirming an in-service injury with subsequent complaints and treatment for cervical strain. Again, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing neck pain after the 1990 head trauma.  The record supports the Veteran's statements.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his chronic cervical strain is related to service and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung Disorder

As noted above, the Veteran contends entitlement to service connection for a lung disorder due to in-service exposure to asbestos, dust, coal, metal, and other chemicals during his 20 year service as a construction mechanic in Southwest Asia.

While the Veteran's military records confirm his in-service exposure to asbestos and other chemicals, service treatment records are silent as to any complaints, treatment, or diagnoses related to lung disorders.  Indeed, the Veteran denied lung problems in service and at his post-service May 1998 VA examination.

Rather, his private treatment records reveal he first sought treatment for chest pain and shortness of breath in 2000, approximately two years after service.  Various tests were done through the years to rule out heart problems, sleep apnea, or other conditions.  The Veteran was ultimately diagnosed with anthracosis of the lungs, silicone, in 2007.  According to a March 2007 statement from the Veteran's private physician, Dr. Thimmiah, at that time, the Veteran believed his lung problems were due to his service in the first Gulf War exposing him to various chemicals.  The Veteran told Dr. Thimmiah his symptoms began shortly after returning from overseas.  Other than noting the Veteran's belief, Dr. Thimmiah did not proffer an opinion with regard to etiology for the Veteran's lung disorder.

This claim is complicated because while the Veteran's military records confirm in-service exposure to asbestos and other chemicals, the record also indicates the Veteran worked as a civilian after service in a railroad yard from 1998 to 2009.  Indeed, he stopped working in 2009 and currently receives Social Security Administration (SSA) disability benefits primarily for his lung disorder.  

The Veteran was afforded a VA examination in December 2011 where the examiner opined that anthracosis is known as "miner's lung" and, therefore, the condition is more likely related to the Veteran's railroad post-service employment.  He was not diagnosed with any lung condition at that time ordinarily associated with asbestos exposure.

The Veteran testified before the Board that while he did work in a railroad yard, his post-service job primarily consisted of office work and did not expose him to chemicals comparable to his military service.

In consideration of the Veteran's testimony the Board remanded the claim to afford the Veteran a new VA examination to take in consideration the minimal post-service toxin exposure compared to his military toxin exposure.  He was afforded a new VA examination in April 2013 where the examiner noted the Veteran's in-service and post-service history.  In light of the Veteran's service treatment records, which are silent as to any abnormal respiratory exam findings, the examiner found the current lung disorder less likely than not related to his military service.  

The Board does not find the December 2011 or April 2013 VA examinations persuasive.  While the Veteran's military history is noted, the December 2011 VA examiner assumed the Veteran's civilian occupation exposed him to heavy amounts of toxins.  The April 2013 VA examiner offered little rationale to reconcile the ambiguity in the record.  On the one hand, service treatment records are silent as to lung complaints or diagnoses.  On the other hand, the Veteran first sought treatment for chest pain and shortness of breath a mere two years after service.  While he may have been exposed to some toxins at his civilian job at the time, he had 20 years of confirmed exposure to asbestos, coal, sand, dust, and other chemicals from his military service.  Neither examiner addressed or reconciled this evidence.  The Veteran contends his lung symptoms began shortly after service, and his private medical records seem to support his contentions.

At the very least, the Board finds this issue in relative equipoise.  While there are negative medical opinions in this case, the Board finds them less persuasive than the remaining evidence of record.  The Veteran has a confirmed 20 year military career consisting of exposure to various toxic inhalants.  While he also has a post military career working in a railroad yard, he testified his job primarily consisted of office work. The Veteran contends his symptoms began shortly after service, and private treatment records reveal lung treatment as early as 2000, a mere two years after service.  While no medical professional has linked the Veteran's current diagnosis to his in-service chemical exposure, the Board finds the Veteran's statements to be probative.  As such, any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine is granted.

Entitlement to service connection for chronic cervical strain is granted.

Entitlement to service connection for anthracosis of the lungs is granted.



REMAND

With regard to the Veteran's claims for entitlement to service connection for a right knee disorder and bilateral hip disorders, additional development is necessary.

The Veteran contends he suffered an in-service right knee injury where his right knee was crushed by a hammer.  He contends right knee pain since that time.  Similarly, he contends suffering bilateral hip pain since his in-service MVA in May 1994.  Service treatment records confirm the May 1994 MVA, but do not reference specific complaints, treatment, or diagnoses specifically related to the hips.  Records also confirm treatment for right knee pain in March 1981, as well as May 1985 following a "smash" injury.  At that time, he was treated for a contusion following blunt trauma.  He was not diagnosed with a right knee disorder or bilateral hip disorder on his October 1997 separation examination and he did not complain of knee or hip pain at those times.

A May 1998 post-service VA examination, a mere three months after service, indicates a diagnosis of genu varus of the bilateral knees.  The Veteran was diagnosed with bilateral hip bursitis in 2012.

The Board previously remanded the claims to afford the Veteran a VA examination to ascertain whether any current right knee or bilateral hip diagnosis could be etiologically linked to his military service.

The Veteran was afforded a VA examination in April 2013.  At that time, the right knee x-ray was negative and no diagnosis was rendered.  As such, the examiner found it unlikely that any right knee condition is related to the Veteran's military service.  The examiner did note the Veteran's diagnosis of bilateral hip bursitis, but found it unlikely related to service since it was not diagnosed until 2012 and service treatment records are silent as to any in-service diagnoses or treatment. 

The Board finds the opinions inadequate because the examiner did not provide a rationale or otherwise reconcile the Veteran's claims of right knee pain since the right knee injury and bilateral hip pain since the May 1994 MVA.  While the examiner found no current right knee diagnosis, moreover, the examiner did not reconcile the clinical findings with the previous May 1998 diagnosis of genu varus.  Indeed, the examiner did not reference the May 1998 medical record at all. Overall, an adequate rationale for the opinions rendered was not provided.  A new VA examination is necessary.

The Board notes the most recent Supplemental Statement of the Case (SSOC) dated May 2013 references VA outpatient treatment records from the VAMC in Portland, Oregon from June 2011 to May 2012.  These records are not in the claims folder.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC must make efforts to obtain them and associate them with the claims folder.  

The AMC must also take this opportunity to obtain recent VA outpatient treatment records from the VAMC in Pittsburgh, PA from November 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Portland, Oregon, and all associated outpatient clinics, from June 2011 to May 2012 and from the VAMC in Pittsburgh, PA and all associated outpatient clinics from November 2011 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic VA examination to determine the nature and etiology of any found right knee disorder and bilateral hip disorders. The claims folder must be reviewed by the examiner and the examiner is directed to consider in-service right knee treatment in March 1981 and May 1985 following blunt trauma, in-service confirmation of a motor vehicle accident in May 1994 with complaints of low back and right leg pain, a post-service May 1998 VA examination indicating genu varus of the bilateral knees a mere three months after service, and his lay statements of chronic pain of the right knee and hips since service. 

All necessary special studies or tests are to be accomplished.

Based on the examination and review of the records, the examiner should itemize any and all right knee and/or bilateral hip diagnoses found.

As to each diagnosis rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosis was incurred during the Veteran's active service, was caused by active service, or is otherwise related to active service in light of in-service complaints, in-service injuries, his 20 year military career in construction mechanics, his lay testimony, and diagnosis of genu varus as early as May 1998?

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


